COOK, Judge
(concurring):
As to Part I of Chief Judge Fletcher’s opinion, I agree that sufficient evidence supports the trial judge’s determination that consent to search was not given; regarding Part II, I agree that the evidence does not indicate the search was incident to appellant’s apprehension for possession of marijuana; and as to Part III, I agree the evidence is insufficient to establish probable cause to search the locked trunk. I, therefore, join in the disposition he directs.
I believe two brief additional comments are appropriate. First, I do not believe that prior authorization to search the automobile trunk was necessarily required. See Arkansas v. Sanders, 442 U.S. 753, 99 S.Ct. 2586, 2591, 61 L.Ed.2d 235 (1979); Texas v. White, 423 U.S. 67, 96 S.Ct. 304, 46 L.Ed.2d 209 (1975); Chambers v. Maroney, 399 U.S. 42, 90 S.Ct. 1975, 26 L.Ed.2d 419 (1970). Further, I believe it appropriate to observe that a commanding officer and his designee are also competent to issue an authorization to search. United States v. Ezell, 6 M.J. 307 (C.M.A.1979).